Title: From George Washington to Josiah Quincy, 4 November 1775
From: Washington, George
To: Quincy, Josiah



Sir
Cambridge Novr 4th 1775.

Your favour of the 31st Ulto was presented to me yesterday. I than⟨k⟩ you (as I shall do every Gentleman) for suggesting any Measure which you conceive to be conducive to the publick Service; but in the adoption of a Plan, many things are to be considered, to decide upon the utility of it. In the one proposed by you, I shall not undertake to determine, whether it be good, or whether it be bad; but thus much I can say, that if there is any spot upon the Main which has an equal Command of the Ship Channel in to Boston harbour (and give me leave to add that point Alderton is not without its advocates) in all other respects it must have infinitely the preference; because, the expence of so many Batteries as you propose, with the necessary defences to secure the Channel—the Communication—and a retreat in the Dernier resort from the East end of Long Island, are Capitol objection’s; not I confess of such importance as to weigh against the object in view, if the Scheme is practicable: But what Signifies Long Island, Point Alderton, Dorchester, &ca whilst we are, in a manner, destitute of Cannon; and compelled to keep what little Powder we have, for the use of our Musquetry—the knowledge of this Fact is an unanswerable argumt against every place and may serve to acct for my not having viewed the several Spots which have been so advantageously spoken of.
I am not without Intentions of making them a visit, and shall assuredly do myself the honour of calling upon you. In the meanwhile, permit me to thank you most cordially for your polite Invitation, and to assure you, that I am Sir Yr Most Obedt H: Sert

Go: Washington

